DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 3-9, 13, 15-27 are pending. The amendment filed on 10/22/2021 has been entered. Claims 13, 15-16 are withdrawn. Claims 3-9, 17-27 are under consideration. Applicant’s arguments dated 10/22/2021 are persuasive. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yugho Maruta on 02/19/2022 and 03/01/2022.
The application has been amended as follows: 
In the claims
Claims 13,15-16 are canceled.
The following claims have been re-written as follows:
3.	An antigen recognizing construct comprising a T cell receptor (TCR), or an antigen binding fragment thereof, wherein the TCR or the antigen binding fragment thereof is composed of a TCR  chain sequence and a TCR  chain sequence, wherein
 chain sequence comprises an chain complementary determining region 3 (CDR3), wherein an amino acid sequence of the  chain CDR3 comprises only one sequence selected from the group consisting of SEQ ID Nos.: 9, 10, 12, 14, 16, 18, 21, 23, 25, and 27, and
(ii) the TCR  chain sequence comprises a  chain CDR3, wherein an amino acid sequence of the chain CDR3 comprises only one sequence selected from the group consisting of SEQ ID Nos.: 11, 13, 15, 17, 19, 20, 22, 24, 26, and 28.
5.	The antigen recognizing construct according to claim 3, wherein said TCR comprises variable sequences as set forth in SEQ ID NOs: 29 and 31; or 30 and 31; or 32 and 33; or 34 and 35; or 36 and 37; or 38 and 39; or 38 and 40; or 41 and 42; or 43 and 44; or 45 and 46; or 47 and 48.
8.	An isolated host cell comprising an antigen recognizing construct according to claim 3.
17.	An isolated host cell comprising a nucleic acid according to claim 6.
18.	An isolated host cell comprising a vector according to claim 7.
23.	The antigen recognizing construct according to claim 3, wherein the amino acid sequence of the  chain CDR3 consists of SEQ ID No. 18, and wherein the amino acid sequence of the  chain CDR consists of SEQ ID No. 20.
Claim 28 has been newly added as follows:
28.	The antigen recognizing construct according to claim 3, wherein the amino acid sequence of the  chain CDR3 consists of SEQ ID No. 19, and wherein the amino acid sequence of the  chain CDR consists of SEQ ID No. 20.

Conclusion
Claims 3-9, 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the particular sequences of the TCR  chain sequence comprises a CDR3 of only one sequence selected from the group consisting of SEQ ID Nos.: 9, 10, 12, 14, 16, 18, 21, 23, 25, and 27, and the TCR  chain sequence comprises a  chain CDR3, of only one sequence selected from the group consisting of SEQ ID Nos.: 11, 13, 15, 17, 19, 20, 22, 24, 26, and 28. The closest prior art of Davis (US2015/337369) discloses a sequence having 90.5% identity to the amino acid sequence of instant SEQ ID NO: 9. However, Davis does not disclose the TCR  chain sequence with CDR3, wherein the CDR3 comprises only one sequence selected from the group consisting of SEQ ID Nos.: 9, 10, 12, 14, 16, 18, 21, 23, 25, and 27, and the TCR  chain sequence comprises a  chain CDR3 comprises only one sequence selected from the group consisting of SEQ ID Nos.: 11, 13, 15, 17, 19, 20, 22, 24, 26, and 28 , as recited in claim 3 (see remarks dated 01/15/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632